              Case 2:20-cv-01459-JLR Document 8 Filed 12/16/20 Page 1 of 5




 1

 2

 3

 4

 5

 6

 7
                            UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 8
                                     AT SEATTLE
 9

10         KALIAPPAN STUBBS,                            CASE NO. C20-1459JLR

11                              Plaintiff,              ORDER DISMISSING
                  v.                                    COMPLAINT WITH LEAVE TO
12                                                      AMEND
           BELLEVUE POLICE
13
           DEPARTMENT, et al.,
14
                                Defendants.
15

16         Before the court is Plaintiff Kaliappan Stubbs’s complaint. (Compl. (Dkt. # 5).)

17   Magistrate Judge Mary Alice Theiler granted Mr. Stubbs leave to proceed in forma

18   pauperis (“IFP”) on October 6, 2020. (10/6/20 Order (Dkt. # 4).) However, Magistrate

19   Judge Theiler also recommended that the court review the complaint under 28 U.S.C.

20   § 1915(e)(2)(B) prior to issuing any summons. (See id. at 1.) For the reasons below, the

21   court dismisses Mr. Stubbs’s complaint without prejudice and with leave to amend.

22
               Case 2:20-cv-01459-JLR Document 8 Filed 12/16/20 Page 2 of 5




 1                                         I. DISCUSSION

 2          Notwithstanding the payment of any filing fee or portion thereof, a complaint filed

 3   by any person proceeding IFP is subject to a mandatory sua sponte review and dismissal

 4   to the extent that it (1) “is frivolous or malicious,” (2) “fails to state a claim on which

 5   relief may be granted,” or (3) “seeks monetary relief against a defendant who is immune

 6   from such relief.” 28 U.S.C. § 1915(e)(2)(B)(i)-(iii); Calhoun v. Stahl, 254 F.3d 845, 845

 7   (9th Cir. 2001) (stating that 28 U.S.C. § 1915(e)(2)(B) applies to both prisoners and non-

 8   prisoners proceeding IFP); Lopez v. Smith, 203 F.3d 1122, 1127 (9th Cir. 2000)

 9   (“[S]ection 1915(e) not only permits but requires a district court to dismiss an [IFP]

10   complaint that fails to state a claim.”).

11          A pro se plaintiff’s complaint is to be construed liberally, but it must nevertheless

12   contain factual assertions sufficient to support a facially plausible claim for relief.

13   Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell Atlantic Corp. v. Twombly, 550

14   U.S. 544, 570 (2007)). A claim for relief is facially plausible when “the plaintiff pleads

15   factual content that allows the court to draw the reasonable inference that the defendant is

16   liable for the misconduct alleged.” Iqbal, 556 U.S. at 678.

17          Mr. Stubbs seeks to bring a claim based on alleged violations of the Fourteenth

18   Amendment. (Compl. at 3.) He names as Defendants the Bellevue Police Department;

19   Superior Tow, a private towing company; Marlene Hawthorne, a risk management claims

20   specialist; and Sgt. Dave Deffenbaugh, an officer with the Bellevue Police Department.

21   (Id. at 2-3.) Mr. Stubbs alleges that when he was released from “Lower Kittitas Jail” on

22   May 19, 2019, he was not released with certain items of his property. (Id. at 8.) He also
                Case 2:20-cv-01459-JLR Document 8 Filed 12/16/20 Page 3 of 5




 1   alleges that he did not have this property when he was booked into King County Jail nor

 2   when he was incarcerated “at RJC.” (Id.) Mr. Stubbs seeks damages for allegedly

 3   missing personal property items totaling $1,958.00. (Id.) He also seeks compensation

 4   for two court fees from Lower Kittitas Court totaling $1,241.66, a Thurston County court

 5   fee of $1,371.00, and a Whatcom County court fee of $102.00. (Id.) While these alleged

 6   deprivations add to a sum of $4,672.66, Mr. Stubbs alleges damages totaling $10,735.35.

 7   (Id.)

 8           Because Mr. Stubbs alleges a violation of the Fourteenth Amendment (id. at 3),

 9   the court construes his claim as one brought under 42 U.S.C. § 1983. In order to state a

10   claim for relief under 42 U.S.C. § 1983, a plaintiff must show: (1) he suffered a violation

11   of rights protected by the Constitution or created by federal statute, and (2) the violation

12   was proximately caused by a person acting under color of state law. See Crumpton v.

13   Gates, 947 F.2d 1418, 1420 (9th Cir. 1991). To satisfy the second prong, a plaintiff must

14   allege facts showing how individually-named defendants caused, or personally

15   participated in causing, the harm alleged in the complaint. See Arnold v. IBM, 637 F.2d

16   1350, 1355 (9th Cir. 1981). The court finds that, construed liberally, Mr. Stubbs’s

17   complaint does not satisfy this second prong.

18           Mr. Stubbs’s complaint lists three different facilities in which he was allegedly

19   detained and then released without his personal property. (See Compl. at 8.) Mr. Stubbs

20   also seeks courts fees from courts that are not located in jurisdictions where these alleged

21   detentions occurred. (See id. (naming Thurston County and Whatcom County court fees

22   as deprived property).) While Mr. Stubbs refers to a “police impound” and states that
               Case 2:20-cv-01459-JLR Document 8 Filed 12/16/20 Page 4 of 5




 1   “the towing company did not do an inventory” (see id.), he does not allege facts

 2   establishing when this property was in his possession relative to the alleged detentions or

 3   when the property stopped being in his possession (see generally id). Mr. Stubbs also

 4   does not describe how any of the Defendants were in a position to deprive him of his

 5   property or how any of the Defendants’ actions resulted in him being deprived of any

 6   personal property or fees that he paid in Thurston and Whatcom Counties. (See generally

 7   id.) In fact, aside from naming the Defendants, the complaint does not mention them

 8   again. (See generally id.) Thus, the court finds that Mr. Stubbs has failed to allege facts

 9   that demonstrate how any of the Defendants allegedly deprived him of property.

10          In addition, Mr. Stubbs appears to name two Defendants who cannot properly be

11   sued under 42 U.S.C. § 1983. First, the Bellevue Police Department is a department or

12   agency of the city of Bellevue and “cannot be sued in its individual capacity because any

13   claim against it constitutes a claim against the city.” Chen v. D'Amico,

14   No. C16-1877JLR, 2017 WL 5900352, at *1 n.2 (W.D. Wash. Nov. 30, 2017) (citing

15   Bradford v. City of Seattle, 557 F. Supp. 2d 1189, 1207 (W.D. Wash. 2008)). Second,

16   Superior Tow appears to be a private entity. Private entities generally do not act under

17   the color of state law. See Price v. Hawaii, 939 F.2d 702, 707-08 (9th Cir. 1991). But see

18   Franklin v. Fox, 312 F.3d 423, 444 (9th Cir. 2002) (describing four tests to determine

19   when private actor may be deemed to act under color of state law). In order for Superior

20   Tow to be sued under 42 U.S.C. § 1983, Mr. Stubbs must allege facts that plausibly

21   support the inference that Superior Tow was acting under the color of state law. He has

22   not done so here. (See generally Compl.)
               Case 2:20-cv-01459-JLR Document 8 Filed 12/16/20 Page 5 of 5




 1          Because Mr. Stubbs’s complaint fails to state a claim on which relief may be

 2   granted, dismissal without prejudice and with leave to amend is appropriate. See Lopez,

 3   203 F.3d at 1127; United States v. Corinthian Colleges, 655 F.3d 984, 995 (9th Cir.

 4   2011) (“Dismissal without leave to amend is improper unless it is clear, upon de novo

 5   review, that the complaint could not be saved by any amendment.”).

 6                                       II. CONCLUSION

 7          Based on the foregoing, the court DISMISSES Mr. Stubbs’s complaint (Dkt. # 5)

 8   WITHOUT PREJUDICE. If Mr. Stubbs chooses to file an amended complaint, he must

 9   do so within 21 days of the date of this order.

10          Dated this 16th day of December, 2020.

11

12                                                     A
                                                       JAMES L. ROBART
13
                                                       United States District Judge
14

15

16

17

18

19

20

21

22
